Citation Nr: 0304009	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-06 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to July 30, 2001.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
from July 30, 2001.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1973 to March 1975.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, which granted 
service connection for PTSD rated 50 percent disabling, 
effective July 15, 1998, the date of receipt of the veteran's 
claim.  A September 2002 rating decision increased the rating 
to 70 percent, effective July 30, 2001.  

Historically, the RO initially adjudicated the claim of 
service connection for PTSD in June 1999, when a decision was 
issued which denied service connection for PTSD.  In the same 
decision, the RO denied the veteran's claim of service 
connection for chronic non-specific urethritis, and denied 
his application to reopen a claim of service connection for 
eczema.  The veteran filed a notice of disagreement with 
respect to all the issues addressed in the June 1999 
decision, and the RO issued a statement of the case (SOC) on 
those issues.  In a VA Form-9 dated in May 2000, the veteran 
indicated he was appealing only the denial of service 
connection for PTSD.  Accordingly, the other claims 
considered in the June 1999 rating decision are not before 
the Board.  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the 
instant case, remains an "original claim" and is not a new 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  As noted, the RO has 
assigned staged ratings.  Both "stages" will be addressed 
below. 

The veteran has specifically raised an issue of entitlement 
to service connection for dysthymia, as secondary to PTSD.  
The RO has not formally addressed this issue, and it is 
referred to the RO for appropriate action.  The Board notes 
that the RO has considered all psychiatric symptoms in rating 
the PTSD (as will the Board below).  Consequently, the issue 
of entitlement to service connection for dysthymia is not 
inextricably intertwined with the issue on appeal.


FINDINGS OF FACT

1.  Prior to July 30, 2001, the veteran's PTSD was manifested 
by sleep impairment due to nightmares, intrusive thoughts, 
depression, hyperarousal, anxiety, social isolation, 
irritability, a lack of social relationships, and some 
difficulty in maintaining effective work relationships; 
occupational and social impairment with deficiencies in most 
areas was not shown.  

2.  From July 30, 2001, the veteran's PTSD has been 
manifested by nightmares, increased startle response, 
intrusive thoughts, depression, hyperarousal, hypervigilance, 
anxiety, avoidance, and irritability, and some social 
detachment and isolation; total occupational and social 
impairment is not shown.  


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for PTSD prior to July 
30, 2001, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2002).

2.  A rating in excess of 70 percent for PTSD from July 30, 
2001, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002)) became law.  Regulations 
implementing the VCAA have now been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

The case has been reviewed under the VCAA.  After reviewing 
the claims folder, the Board finds that there has been 
substantial compliance with the pertinent mandates in the 
VCAA and implementing regulations.  Well-groundedness is not 
an issue.  In the December 2000 decision, in a March 2002 
SOC, and in a September 2002 supplemental statement of the 
case (SSOC), the veteran was given notice of the evidence 
necessary to substantiate his claim, and of what was of 
record.  VA's duty to notify includes the duty to tell the 
veteran what evidence, if any, he is responsible for 
submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That was done in this 
case.  In the September 2002 SSOC, the veteran was notified 
what evidence he needed to submit in order to substantiate 
his claims, and what evidence VA would obtain.  The SSOC 
explained that VA would make reasonable efforts to help him 
get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records. 

The RO has obtained the veteran's service medical records and 
all identified records from private medical care providers 
and from VA medical facilities, and he has been accorded VA 
examinations.  There is no indication that there is any 
relevant evidence outstanding.  In sum, development is 
complete to the extent possible; and VA's duties to inform 
and assist are met.



Background

The traumatic event on which the veteran's diagnosis of PTSD 
is based was the appearance of sharks while he was swimming 
in the ocean with fellow servicemen. .  

On VA examination in October 1998 (and during a social 
industrial survey in the same month), the veteran reported 
that he first sought treatment for PTSD in May 1998.  He 
stated that he had been employed as a janitor in a VA medical 
center for the last 23 years.  He was able to work 
independently and he liked that aspect of his job.  He 
experienced outbursts of anger (noted to have decreased 
significantly with age), and he had resolved a problem of 
poor attendance at work.  He stated that he was "semi-
depressed" and had suffered from insomnia for years.  He 
complained of nightmares occurring up to three times weekly 
(but sometimes not occurring for several weeks).  He usually 
slept five hours nightly, his sleep was often disturbed, and 
at times he struck his spouse in his sleep.  He recalled 
choking his spouse on one occasion.  Sometimes he had crying 
spells after waking from a dream.  At times he was depressed 
and lacked energy and enthusiasm.  He enjoyed watching 
television, read books, and disliked crowds.  He described 
some minor conflicts with his son, but there was no violence 
involved.  He characterized the relationship with his spouse 
as "friendly," but they argued often.  He complained of 
feeling anxious and having difficulty relaxing.  At times he 
was indifferent to whether he lived or died, and had vague 
negative feelings about his future.  He reported occasional 
suicidal ideation but had never attempted suicide.  He did 
not socialize and he had no close friends.  He complained of 
poor concentration and of being easily distracted.  He became 
very tense when he recounted the shark incident in service, 
and he reported intrusive recollections with increasing 
frequency.  He experienced daily intrusive recollections 
about the shark attack.  Typical weekend activities included 
mowing the lawn, watching television, or interacting with his 
family.  Examination revealed a full play of affect, but the 
veteran's mood seemed depressed.  His sensorium was clear and 
there was no indication of impaired reality testing.  He 
acknowledged that he was suspicious of others to some degree.  
At times he felt vaguely under attack.  His current stress 
level was reported to be moderate, and he had chronic 
feelings of depression.  The diagnosis, in pertinent part, 
was PTSD ("thought to be mild"), and dysthymia.  The Global 
Assessment of Functioning (GAF) score was 50.  

On a private psychological evaluation in May 1999, the 
veteran complained of recurring dreams, nightmares, and 
intrusive thoughts about something attacking him.  He stated 
that three to four times weekly he would wake up around 
midnight and be unable to fall asleep again.  He complained 
of recurrent dreams of the in-service shark incident, and 
those dreams caused him to kick, yell, and cry out in his 
sleep.  His spouse indicated that he thrashed about while 
dreaming and often kicked her while doing so.  He had 
difficulty concentrating, and he experienced an exaggerated 
startle response.  The diagnosis, in pertinent part, was 
chronic PTSD and dysthymic disorder.  The examiner reported a 
GAF score of 62.  

On psychological evaluation in August 2000, the veteran 
reported that his PTSD symptoms had not lessened.  He 
admitted that his isolation contributed to his condition, but 
he did not want to do anything about it.  He usually refused 
to accompany his spouse and family on outings.  His anxiety 
level increased when he was around crowds, and it also 
increased around his own family.  It was not uncommon for him 
to feel irritable around co-workers and family.  He slept 4 
to 5 hours nightly, and he did not wake up refreshed.  He 
attended weekly counseling sessions, and medications proved 
helpful in maintaining his self-control.  The examiner again 
reported a GAF score of 62.  

On VA examination in October 2000, the veteran was clean, 
well-groomed, and fully oriented to time and place.  He 
complained of nightmares which occurred once a week.  
Intrusive thoughts included thoughts about his traumatic 
experiences in service.  He exhibited marked anxiety and 
gastrointestinal tract irritation when recalling his 
traumatic experiences.  The examiner reported that the 
veteran's avoidance of traumatic stimuli was primarily by 
repression, social isolation, and restricted range of affect.  
Evidence of hyperarousal was primarily by sleep disturbance, 
which was present prior to the veteran's service but was 
aggravated by the stressors in service.  He exhibited a sense 
of vigilance that was also present prior to service but was 
exacerbated by service.  There was some evidence of a startle 
response.  The examiner stated that the veteran's symptoms 
indicated that he suffers moderate symptoms of PTSD which are 
equally attributable to stressors occurring prior to service 
as well the stressors he experienced during his service.  It 
was further noted that the level of distress exhibited by the 
veteran would be expected to have some impact upon his 
employability, but should not preclude him from seeking or 
maintaining employment.  The diagnosis was chronic PTSD with 
dysthymia, secondary to PTSD; one-half of which is due to 
stressors that occurred prior to service, and one-half due to 
the stressors the veteran experienced during service.  The 
examiner reported a GAF score of 50-55.

VA outpatient records dated from November 1998 to July 2002 
reveal continuing treatment for the veteran's PTSD symptoms.  
The records indicate that the veteran took part in PTSD-
related individual and group therapy.  A November 1998 record 
shows that he presented with complaints of depression and 
irritability.  The examiner noted that the veteran was 
cooperative and friendly.  He had a depressed mood and 
blunted affect, but he maintained good eye contact.  His 
speech was within normal limits.  He denied hallucinations or 
delusions, and his thought content was within normal limits.  
His sleep continued to be disrupted with nightmares.  The GAF 
score was 50.  In outpatient records dated in October and 
November 2000, it was noted that the veteran was sleeping up 
to six hours nightly due to medication, and the quality of 
his sleep had improved.  His nightmares had decreased in 
frequency to approximately one weekly.  His irritability 
persisted but it was intermittent depending on circumstances.  
Criticism was upsetting to him and contributed to his 
irritability.  His speech was normal in pace and he gave 
well-organized answers to questions.  His affect was 
appropriate and his mood was described as fairly good.  A May 
2001 outpatient report indicates an exacerbation of PTSD 
symptoms due to a change in medication, and a June 2001 
record shows that the symptoms improved with an adjustment in 
medications.  A July 30, 2001, outpatient report indicates 
that the veteran began to complain of increased depression 
and less motivation to be active or to be around people.  
Subsequent outpatient records show additional adjustments to 
the veteran's medications, but with increased symptoms, 
including almost complete isolation from his family, 
increased nightmares, depression, and emotional numbness.  
Outpatient records in January 2002 indicate that less 
nightmares were reported, depressive symptoms had resolved, 
and the veteran's mood had improved.  The records indicate 
the PTSD symptoms remained stable until March 2002, when 
increased panic attacks began and the veteran's mood 
instability returned.  Moderate progress in meeting PTSD 
treatment goals was reported in group therapy notes dated in 
July 2002.  

On VA examination in August 2002, the examiner reported that 
the veteran's PTSD symptoms appeared to have worsened since 
the prior VA examination, and he was having greater problems 
with depression.  The veteran reported that he had disturbing 
recollections about traumatic experiences "all the time."  
He had nightmares 3 to 4 times weekly, although the 
nightmares sometimes abated for a brief period of time.  He 
stated that he does not remember screaming out in his dreams, 
but was told he does so by his spouse.  He admitted that at 
times he hit, kicked, or choked his spouse during nightmares.  
He tried to avoid thoughts, feelings, and conversations 
associated with traumatic experiences, and attempted to avoid 
activities that might arouse recollections of traumatic 
events.  He expressed a markedly diminished interest in 
participating in activities.  He described being quite 
detached and estranged emotionally from others.  The examiner 
noted a profound restriction to his range of affect.  The 
veteran appeared to have a significant sense of foreshortened 
future, and there were ongoing symptoms on increased arousal.  
His difficulty with sleep disturbance continued, and he was 
sleeping approximately three hours nightly.  He had 
difficulty concentrating on tasks at hand, and he complained 
of constantly being hypervigilant and hyperalert.  He 
expressed a significant amount of discomfort in crowds, and 
complained of a startle response to loud or unexpected 
noises.  He remained employed at the VA medical center.  He 
indicated that he is not close to the people with whom he 
works, and he finds it aggravating and upsetting when others 
tell him what he should do.  He reported that he used 
approximately 80 hours of sick leave since the fall of 200.  
He used his sick leave when he felt frustrated or stressed at 
work.  His relationship with his spouse had become 
"distant."  He did not communicate well with her and at 
times he became sarcastic with her.  

Examination revealed that the veteran was casually dressed 
and was fully oriented to time, place, person, and situation.  
He was inarticulate and had difficulty recounting his life 
story.  He exhibited a high level of underlying anxiety 
throughout the examination and appeared rather dysphoric and 
sad.  He became extremely tense and nervous when talking 
about sharks.  When the examiner talked about the veteran's 
personal experiences with sharks, his legs shook and he 
appeared terribly tense and anxious.  There was no evidence 
of hallucinations or delusions, and his memory for recent and 
remote events was satisfactory.  He exhibited a constricted 
range of affect and a significant underlying dysphoria.  
Despite his continued use of multiple psychotropic 
medications, he rated his level of depression at 8 to 81/2 on a 
level of 1 to 10.  He complained of diminished energy level, 
self-esteem, concentration, and libido.  He continued to have 
significant difficulty with insomnia.  He expressed ongoing 
and significant pain and sadness, and said he had no joy in 
his life.  He felt that the only way his pain and sadness 
would go away would be when he died.  The examiner noted that 
the veteran has recurrent disturbing recollections about past 
traumatic events, and his PTSD symptoms appeared to have 
worsened since the events of September 11, 2001.  Symptoms of 
increased arousal were also noted.  It was reported that he 
tries to avoid stimuli associated with his traumatic 
experiences, and there was a pronounced numbing of his 
general responsiveness.  The examiner described the veteran 
as "a very avoidant, emotionally distant and detached man 
who lives in significant isolation in the community, and is 
very avoidant additionally at work."  It was reported that 
the veteran also has a dysthymic disorder secondary to PTSD 
that is related to multiple traumatic experiences "which are 
difficult[] to tease out with regards to the degree that 
these impact and impair the veteran."  It was noted that the 
veteran was able to maintain his employment, but appeared to 
be considerably adversely impacted occupationally due to his 
emotional detachment and withdrawal, and due to having to 
take frequent sick leave when he became stressed or anxious.  
The diagnosis was chronic PTSD, severe in nature, and chronic 
dysthymic disorder secondary to PTSD, moderately severe to 
severe.  The examiner reported a GAF score of approximately 
50.  


Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign a evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's PTSD is essentially manifested by nightmares, 
intrusive thoughts, increased startle response, depression, 
irritability, hyperarousal, hypervigilance, anxiety, social 
detachment, and isolation.  He recounts a long list of 
symptoms claimed to be of very substantial degree.  
Nevertheless, prior to July 30, 2001, VA examinations, VA 
outpatient records, and private medical reports did not 
reveal occupational and social impairment with deficiencies 
in most areas due to PTSD symptoms listed in the schedular 
criteria for a 70 percent rating (outlined above).  Although 
the veteran exhibited some inability to establish and 
maintain effective relationships, and some suicidal ideation 
was noted, there was no demonstrated obsessional rituals 
which interfered with the veteran's routine activities; his 
speech was not intermittently illogical, obscure, or 
irrelevant; there were no demonstrated near-continuous panic 
or depression to a degree affecting his ability to function 
independently, appropriately and effectively; an impaired 
impulse control was not indicated (such as unprovoked 
irritability with periods of violence); there was no 
indication of spatial disorientation, or neglect of personal 
appearance and hygiene.  Although the veteran had difficulty 
in adapting to some stressful circumstances (as indicated by 
his use of sick leave to avoid work-related stress), he 
remained regularly employed as a janitor in a VA medical 
facility), lived with his family, had at least some social 
contacts with family, and attended PTSD group therapy 
sessions.  Consequently, a rating in excess of 50 percent is 
not warranted for any period of time prior to July 30, 2001.

From July 30, 2001, VA examinations and outpatient records 
have at no time revealed total occupational and social 
impairment due to PTSD symptoms listed in the schedular 
criteria for a 100 percent rating.  Although some increase in 
symptoms was noted beginning on that date, gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, his own occupation, 
or his own name are not shown.  The record indicates that the 
veteran maintained his employment at the VA medical facility, 
a factor on its face inconsistent with a finding that he has 
total impairment.  He continued to have contact with his 
family and to attend PTSD group therapy sessions.  The 
criteria for a total rating are not met at any point in time 
during the appellate period.









ORDER

A rating in excess of 50 percent for PTSD prior to July 30, 
2001, is denied.

A rating in excess of 70 percent for PTSD from July 30, 2001, 
is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

